Case: 4:20-mj-07180-SPM Doc. #: 28-3 Filed: 06/11/20 Page: 1 of 1 PagelD #: 80

 

OFFICE OF THE MAYOR
CITY OF ST. LOUIS
LYDA KREWSON MISSOURI CITY HALL - ROOM 200
MAYOR 1140 MARKET STREET
EXECUTIVE ORDER NUMBER 66 SAINT LOWES, MISSOURI 63103-2877

(304) 622-3201
FAX: (314) 622-4061]
KRREWSONL@STLOVIS-MO.GOV

WHEREAS, on the evening of June 1, 2020 and the morning of June 2, 2020 rioting occurred in
the City of St. Louis, which included widespread criminal behavior including assault upon

persons with deadly weapons and wide spread intentional damage to the property of persons,
and

WHEREAS, it is likely that such rioting will recur endangering the health, welfare, and safety of
the people of the City of St. Louis, and

WHEREAS, Article VI, Section 19(a) of the Constitution of Missouri confers upon constitutional
charter cities such as St. Louis all of the power that the legislature may confer upon a city,
subject to statutory and constitutional limitations, and

WHEREAS, Article VII, Section 1 of the Charter of the City of St. Louis confers upon the mayor

the power to exercise all the executive power of the City, and imposes upon the mayor the duty
to see that all laws are enforced within the City,

NOW, THEREFORE, IT |S HEREBY DECLARED BY THE MAYOR OF THE CITY OF ST.
LOUIS AS FOLLOWS:

| hereby DECLARE that an emergency exists and ORDER that a curfew shall commence at
9:00 p.m. on June 2, 2020 and extending until 6:00 a.m. the following morning, and such curfew
will be repeated daily until further order.

Under the terms of this curfew no person, unless subject to an exception specified below, shall
remain on a city street or sidewalk during the hours of the curfew, or to remain in a motor
vehicle. The exceptions to this order are those persons: 1) who are traveling directly to and
from work or to their homes lawfully, 2) city, state, and federal employees performing their work
assignments, 3) news media with credentials, 4) those traveling for medical treatment or
assisting those traveling for medical treatment, 5) those who have no housing.

IN WITNESS WHEREOF, | have hereunto set my hand and caused to be affixed the Seal of the
City of St. Louis, this 2 day of June, 2020.

THE CITY OF ST. LOUIS

da Na or

MAYOR LYDA KREWSON
Attest:: |

nf

REGISTER, DIONNE FLOWERS
